



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Harris, 2012 ONCA
    438

DATE: 20120621

DOCKET: C52807

Goudge, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lamont Harris

Appellant

Richard Litkowski, for the appellant

Christine Tier, for the respondent

Heard: June 20, 2012

On appeal from the conviction entered on September 25,
    2009 by Justice Salmers of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view there was no need on the facts of this case for a cautionary
    charge on the appellants flight from the scene. That evidence was sought to be
    used by the Crown to link the appellant to the apartment and therefore to all
    the counts. It certainly had relevance for that purpose. Compared to this the risk
    of use for consciousness of guilt was not sufficient to require a caution.
    Given this and the agreement of counsel, there is no error in the charge. The
    conviction appeal is dismissed.

[2]

The sentence was entirely warranted on the facts and the sentence appeal
    must also be dismissed.


